DETAILED ACTION
This is a non-final Office action for Application 17/269,936 filed 02/19/2021.

Status of Claims
Claims 1-19 are pending;
Claims 1-19 are currently amended;
Claims 1-19 are rejected herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted 02/19/2021 and 11/10/2021 have been considered by the Examiner.

Drawings
The drawings are objected to because the overall quality of the drawings is extremely poor for examination purposes and adequate reproduction.  The lead lines and the reference numbers in the drawings, especially in Figures 5-7, 9, 11, and 12, are 
The drawings are objected to because some lead lines in Figure 10 do not have corresponding reference numbers.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because (a) the reference number "2" has been used to designate different structural elements in Figures 1 and 2, (b) the reference number "10" has been used to designate different structural elements in Figures 1 and 8, and (c) the reference number "24" has been used to designate different structural elements in Figure 3.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "handle" (claim 9, lines 1-3) and the "inclined surface" (claim 13, line 2) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because the abstract contains more than 150 words.  Note that the abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length.  Appropriate correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1, 7, 8, and 18 are objected to because of the following informalities:
Claim 1, lines 11 and 12, it is advised that "first and second bracing members" be changed to --a first bracing member and a second bracing member--.
Claim 7, line 2, "pivots" claims actual motion and should be functionally recited  as --is pivotable-- or the like.
Claim 8, line 2, "is biased" claims actual motion and should be functionally recited  as --is configured to be biased-- or the like.
Claim 18, line 1, the letter "i" after "claim 1" should be removed.
Appropriate correction is required.

Claim Interpretation
The applicant is reminded that claim 13 positively recites "the pair of shoulders" (i.e., structural components of the "track") in lines 1 and 2, "wherein the movable bracing member has an inclined surface which braces against the pair of shoulders."  Therefore, the "pair of shoulders" are considered as required structures within the scope of claim 13.

The applicant is reminded that claim 15 positively recites "the second protrusions" (i.e., structural components of the "track") in lines 1 and 2, "wherein the second protrusions have a rounded profile."  Therefore, the "second protrusions" are considered as required structures within the scope of claim 15.
The applicant is reminded that claim 17 positively recites "the track" and the "vehicle" in lines 1 and 2, "wherein the track is installed in a vehicle which has a forward direction of travel."  Therefore, the "track" and the "vehicle" are considered as required structures within the scope of claim 17.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
are merely exemplary and are not exhaustive.  The applicant is requested to proofread all claims and amend wherever applicable.  Appropriate correction is required.
Regarding claim 1, there is insufficient antecedent basis for each of the following limitations in the claim: "the floor" (line 2); "the length" (line 3), "the same spacing distance" (line 8), and "the first recesses" (line 9).  Appropriate correction is required.
Regarding claim 1, the limitations "the first and second protrusions defining shoulder surfaces on each side thereof" in lines 4 and 5 are indefinite.  Firstly, there is insufficient antecedent basis for the limitation "the first and second protrusions" (lines 4 and 5) in the claim.  Also, it is not clear as to how the "first and second protrusions" in lines 4 and 5 are related to the "first alternating protrusions and recesses" in line 3 and the "protrusions" in line 4.  For example, do the "first alternating protrusions and recesses" in line 3 comprise the "first and second protrusions" in lines 4 and 5?  Secondly, as best understood, one protrusion (18) has only one shoulder surface (20 or 21) on each side.  It is not clear as to how "the first and second protrusions" define "shoulder surfaces on each side thereof" as claimed.  Appropriate correction is required.
Regarding claim 1, the limitation "the protrusions" in line 8 is indefinite because it is not clear as to whether it refers to the "protrusions" in line 4, the "first and second protrusions" in lines 4 and 5, the protrusions of the "second alternating protrusions and recesses" in line 7 and 8, or other protrusions recited in the claim.  Appropriate correction is required.
Regarding claim 1, the limitation "the second protrusions" in lines 8 and 9 is indefinite because it is not clear as to how it is related to the "first and second protrusions" in lines 4 and 5, and the "second alternating protrusions and recesses" in lines 7 and 8.  Similar rejection applies to the limitations "at least one protrusion" in claim 11 (line 2), "the first protrusions" in claim 14 (lines 1 and 2), and "the second protrusions" in claim 15 (lines 1 and 2).  Appropriate correction is required.
Regarding claim 1, it is not clear as to how "the first and second protrusions are at least partially aligned to prevent the interface portion from being removed from the slot" (lines 17-19) when "the first and second protrusions defining shoulder surfaces on each side thereof" (lines 4 and 5).  These limitations contradict each other.  Appropriate correction is required.
Regarding claim 1, it is not clear as to how the "respective recesses" in line 31 are related to the "alternating protrusions and recesses" in line 3.  For example, do the "alternating protrusions and recesses" in line 3 comprise the "respective recesses" in line 31?  Appropriate correction is required.
Regarding claim 1, it is not clear as to how the "first pair of shoulders" (line 32) and the "second pair of shoulders" (lines 33 and 34) are related to the "shoulder surfaces" of the "first and second protrusions" (line 5).  They appear to refer to the same structures based on the drawings.  Appropriate correction is required.
Regarding claim 9, there is insufficient antecedent basis for the limitation "the locked position" (lines 2 and 3).  Also, it is not clear as to whether or not the "locking position" in claim 5 and the "locked position" in claim 9 refer to the same position of the "movable bracing member."  Appropriate correction is required.
Regarding claim 12, it is not clear as to whether the limitation "the pair of shoulders" in claim 12 (line 2) refers to the "first pair of shoulders" in claim 1 (line 32) or the "second pair of shoulders" in claim 1 (line 34).  Similar rejection applies to the limitation "a pair of shoulders" in claim 16 (line 3).  Appropriate correction is required.
Regarding claim 17, the limitation "a vehicle" is recited in claim 1 (line 2) and claim 17 (line 2).  It is not clear as to whether the "vehicle" in claim 17 is the same as or different from the "vehicle" in claim 1.  Appropriate correction is required.
Regarding claim 17, it is not clear as to how the "forward-facing shoulders" in claim 17 (line 3) and the "rearward-facing shoulders" in claim 17 (line 3) are related to the "first pair of shoulders" in claim 1 (line 32) and the "second pair of shoulders" in claim 1 (line 34).  Moreover, it is not clear as to whether or not the "forward-facing shoulders" in claim 17 (line 3) comprise the "pair of forward-facing shoulders" in claim 17 (line 5) and whether or not the "rearward-facing shoulders" in claim 17 (line 3) comprise the "pair of rearward-facing shoulders" in claim 17 (line 4).  Appropriate correction is required.
Regarding claim 18, it is not clear as to how the "seat support" (23) further comprises "the track" (11) as claimed.  As shown in Figures 2 and 3, the "seat support" (23) and the "track" (11) are two different structures and the "seat support" (23) does not comprise the "track" (11).  Appropriate correction is required.
Claims 2-8, 10, 13, and 19 are rejected, as least, as being dependent from a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Sawdy (US 2016/0347208 A1) in view of Anticuar et al.           (US 10,266,074 B2), hereinafter Anticuar.
Regarding claim 1, Sawdy discloses a seat support (23, fig 3) for use with a vehicle seat (para 0010, line 2) and adapted to engage a track (11, fig 2) provided on the floor of a vehicle (para 0038, line 1-3), the track comprising two inwardly-directed lips (16, 17, fig 2) on opposed sides of a slot (14, fig 2), the lips providing first alternating protrusions (18, fig 2) and recesses (19, fig 2) along the length of the track, the protrusions being spaced apart by a spacing distance (see Figure 2), the first and second protrusions defining shoulder surfaces (20, 21, fig 2) on each side thereof, the seat support comprising: an elongate main body (24, fig 3); an interface portion (29b, fig 3) including second alternating protrusions (31, fig 3) and recesses (para 0010, lines 10 

    PNG
    media_image1.png
    273
    850
    media_image1.png
    Greyscale






    PNG
    media_image2.png
    249
    881
    media_image2.png
    Greyscale






Sawdy does not disclose the seat support, wherein the second pair of shoulders on the track face towards the front end of the main body.
Anticuar teaches a seat support (310, fig 30) comprising: a first bracing member (346a, fig 29, see annotation, the left bracing member 346); and a second bracing member (346b, fig 29, see annotation, the right bracing member 346); wherein when the first and second bracing members are received in respective recesses (332, fig 31) of a track (318, fig 31), the first bracing member is braced against a first pair of shoulders (381, fig 31, note the first bracing member 346a have two locking arms 354 received within respective recesses 332) on the track that face towards a rear end (310a, fig 31, 
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (310a – Rear End)][AltContent: textbox (310b – Front End)]
    PNG
    media_image3.png
    226
    774
    media_image3.png
    Greyscale
[AltContent: arrow][AltContent: textbox (346a – First Bracing Member)][AltContent: textbox (346b – Second Bracing Member)]






    PNG
    media_image4.png
    594
    323
    media_image4.png
    Greyscale







[AltContent: textbox (346b – Second Bracing Member)][AltContent: connector][AltContent: connector][AltContent: textbox (346a – First Bracing Member)]





Regarding claim 2, wherein the first bracing member is provided at or near the front end of the main body (Sawdy: see Figure 2), and the second bracing member is provided at or near the rear end of the main body (Sawdy: see Figure 2).
Regarding claim 3, the seat support further comprising an operating member (Sawdy: 41, fig 3) operable by a user to move the movable bracing member between the retracted position and the locking position (Sawdy: para 0066-0080).
Regarding claim 4, wherein the operating member is pivotable with respect to the main body (Sawdy: see Figures 4 and 9).
Regarding claim 5, the seat support further comprising a locking mechanism (Sawdy: 37, fig 3, the locking mechanism 37 excluding the second bracing member 50 and the operating member 41; alternatively, for claim 9, 37, fig 3, the locking mechanism 37 excluding the second bracing member 50, the operating member 41, 
Regarding claim 6, wherein the locking mechanism comprises a locking element (Sawdy: 55, fig 3) being movable between a locked position (Sawdy: see Figure 9) and an unlocked position (Sawdy: see Figure 4).
Regarding claim 7, wherein the movable bracing member pivots with respect to the main body between the retracted position and the locking position (Sawdy: see Figures 4 and 9), and wherein, when the locking element is in the locked position, the movable bracing member is not pivotable with respect to the main body (Sawdy: para 0079, lines 1-9).
Regarding claim 8, wherein the locking element is biased into the locked position (Sawdy: para 0075, lines 1-5).
Regarding claim 9, the seat support further comprising a handle (Sawdy: 57, fig 7) operable by the user to remove the movable bracing member from the locked position (Sawdy: para 0081, lines 1-13).
Regarding claim 10, wherein the movable bracing member is attached to, or carried by part of, the locking mechanism (Sawdy: see Figure 6).
Regarding claim 11, wherein, when the movable bracing member is in the locking position, at least one protrusion (Sawdy: 31, fig 3) of the interface portion is pressed against an underside (Sawdy: 22, fig 2) of at least one of the lips of the track (Sawdy: para 0078, lines 1-12).
Regarding claim 12, wherein the movable bracing member progressively engages the pair of shoulders as the movable bracing member is moved from the retracted position to the locking position (Sawdy: see Figures 4 and 9).
Regarding claim 13, wherein the movable bracing member has an inclined surface which braces against the pair of shoulders (Sawdy: see Figures 6 and 9, note that the outer surface of the movable bracing member 50 is inclined in the locking position in Figure 9 as compared to the vertical position in Figure 6).
Regarding claim 14, wherein the first protrusions have a rounded profile (Sawdy: para 0039, lines 3 and 4).
Regarding claim 15, wherein the second protrusions have a rounded profile (Sawdy: para 0043, lines 12-14).
Regarding claim 16, wherein, when the seat support is placed on the track in the engagement position and then moved longitudinally with respect to the track, the fixed bracing member contacts a pair of shoulders (Sawdy: 8, fig 8) of the track and acts as a stop, so that the seat support is in the bracing position (Sawdy: see Figures 5 and 8, see para 0074, lines 1-9).
Regarding claim 17, wherein the track is installed in a vehicle which has a forward direction of travel (Sawdy: see Figure 2, see page 7, claim 18), and the track comprises forward-facing shoulders (Sawdy: 7, fig 8) and rearward-facing shoulders (Sawdy: 8, fig 8), and wherein, in the bracing position, the first bracing member is braced against a pair of rearward-facing shoulders (Sawdy: 8, fig 8), and the second bracing member is braced against a pair of forward-facing shoulders (Sawdy: 7, fig 8; Anticuar: see Figure 31).
Regarding claim 18, the seat support further comprising the track (Sawdy: 11, fig 8).
Regarding claim 19, Sawdy, as modified by Anticuar (see discussions with respect to claim 1), teaches a seat (Sawdy: page 7, claim 20) comprising the seat support of claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure.  See the attached PTO-892 for various supports.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guang H Guan whose telephone number is (571) 272-7828. The examiner can normally be reached weekdays (10:00 AM - 6:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-


/G. H. G./Examiner, Art Unit 3631                                                                                                                                                                                                        

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631